By the Court.
In this case, it seems to us, the contract is not one which was revocable at the mere will of the intestate, like *18a testamentary disposition of property, which, in whatever form it is made, does not become absolute and irrevocable, during the life of the donor.
2. It is not shown to have been fraudulent, as to the plaintiffs’ debt, which, in fact, did not exist, for years subsequently.
3. Even the provision for the missionary societies and the children, which were made an absolute gift, and charge upon the real estate, cannot be regarded as in any sense revocable, during the life of the donor, or dependent upon his death.
4. We cannot therefore say, with any propriety, that the real estate should have been inventoried, as a part of the estate of the deceased.
5. It seems equally clear, that neither the $2,000, or the $500, can be regarded as sums due the estate. And the donees are not complaining of any want of redress, on their part. We do not see' how the defendant is fairly chargeable, with any obligation to account for this property, in the general settlement of the estate.
Judgment affirmed.